Citation Nr: 0124340	
Decision Date: 10/09/01    Archive Date: 10/09/01

DOCKET NO.  98-19 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky


THE ISSUES

1.  What evaluation is warranted for post-traumatic stress 
disorder from August 17, 1998?

2.  Entitlement to an effective date earlier than August 17, 
1998, for a grant of service connection for post-traumatic 
stress disorder.

3.  Entitlement to service connection for a skin condition, 
including due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran had active service from July 1965 to November 
1975, including Vietnam service from February 1967 to 
February 1969.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a November 1998 rating action 
by the Louisville, Kentucky, Regional Office (RO), which 
denied service connection for post-traumatic stress disorder 
(PTSD) and for a skin condition, claimed as due to Agent 
Orange exposure.  In January 1999, the Board remanded the 
case to the RO for additional evidentiary development.  

By a July 2000 rating decision, the RO granted service 
connection and assigned a 10 percent evaluation for PTSD, 
effective August 17, 1998 (thereby rendering that service 
connection issue moot).  The veteran subsequently perfected 
an appeal as to the disability rating and effective date 
assigned for his PTSD.

It appears that the veteran has raised the issue of 
entitlement to service connection for Type II diabetes.  
Since that issue has not been adjudicated by the RO, it is 
referred to the RO for appropriate action.  Kellar v. Brown, 
6 Vet. App. 157, 160 (1994).  


FINDINGS OF FACT

1.  A written communication from the veteran requesting 
service connection for PTSD was initially received by VA on 
August 17, 1998.  There is no other communication of record 
that can reasonably be construed as a formal or informal 
claim requesting service connection for PTSD prior to that 
date; and PTSD was initially factually ascertainable 
subsequent to that date.  

2.  By a July 2000 rating decision, the RO granted service 
connection for PTSD, effective August 17, 1998.  

3.  Since August 17, 1998, the veteran's PTSD has been 
manifested by no more than mild symptoms.  The clinical 
evidence shows that his PTSD does not result in occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks, chronic sleep 
impairment, and mild memory loss.  

4.  It has not been shown by competent evidence that the 
veteran has a chronic skin condition that had its onset in 
service or proximate thereto, or that is due to herbicide 
agent exposure.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than August 
17, 1998, for service connection for PTSD have not been met.  
38 U.S.C.A. §§ 5103A, 5110 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.155, 3.400 (2000).

2.  The schedular criteria for an evaluation in excess of 10 
percent for PTSD at any time since August 17, 1998 have not 
been met.  38 U.S.C.A. §§ 1110, 1155, 5103A (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.7, 4.10, 4.130, Diagnostic Code 
9411 (2000).

3.  A chronic skin condition was not incurred in or 
aggravated by service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103A (West 1991 
& Supp. 2001), 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board has considered application of the Veterans Claims 
Assistance Act of 2000 to the veteran's claims.  The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA), significantly added to the statutory law 
concerning VA's duties when processing claims for VA 
benefits.  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. § 5103A (West Supp. 2001).

In this case, the veteran has been informed of the evidence 
necessary to substantiate his claims and provided an 
opportunity to submit such evidence.  In this respect, the RO 
attempted to develop the record and inquired regarding the 
existence of post-service treatment records.  The Board also 
remanded the case for additional evidentiary development in 
January 1999.  In addition, the veteran was afforded 
comprehensive VA examinations in connection with his claims, 
and these examinations included review of the claims folder 
and diagnoses addressing the medical questions central to 
this appeal.  The veteran has not identified any additional 
evidence in support of his claims.  

Additionally, in February 2001 the RO invited the veteran to 
advise VA of any additional pertinent evidence that should be 
secured but no pertinent response has been presented.  Thus, 
the Board finds that the duty to notify and assist the 
veteran has been satisfied.  Therefore, the veteran will not 
be prejudiced by having the Board render its decision on his 
appeal at this time.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  


An Earlier Effective Date for Service Connection for PTSD

The effective date for an award of direct service connection 
is the day following separation from active service or the 
date entitlement arose if a claim is received within one year 
after separation from service.  Otherwise, the effective date 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (b)(1); 38 
C.F.R. § 3.400(b).   

Generally, a specific claim in the form prescribed by VA must 
be filed in order for VA benefits to be paid.  38 C.F.R. 
§§ 3.151(a), 3.160(b) (2000).  Under certain circumstances, 
VA medical records may constitute an informal claim for 
increase or to reopen a compensation claim but this provision 
is not for application in an initial compensation claim for a 
disability.  38 C.F.R. § 3.157 (2000).  

The veteran's original claim for entitlement to service 
connection for PTSD was signed and dated by the veteran on 
August 14, 1998 and date-stamped as "received" by the RO on 
August 17, 1998.  The claims folder reveals that the first 
tentative diagnosis of PTSD contained in the medical records 
was not until November 18, 1999, after said receipt of claim.  

The veteran has not advanced any argument why he is entitled 
to an earlier effective date for entitlement to service 
connection for PTSD.  Nevertheless, the Board has undertaken 
a detailed review of the veteran's claim folder.  In 
reviewing the claims folder, the Board has not identified any 
treatment records for PTSD or any communication from the 
veteran which could be reasonably interpreted as a claim for 
PTSD prior to August 17, 1998.  Since the veteran submitted 
his application more than one year after separation from 
service, an original claim for service connection for PTSD 
was not received by VA until August 17, 1998, and PTSD was 
initially medical documented after August 17, 1998, under the 
provisions of 38 C.F.R. § 3.400 the date the claim was 
received, August 17, 1998, is controlling.  As such, an 
effective date prior to August 14, 1998 is not warranted.  


An Initial Rating in Excess of 10 Percent for PTSD

The veteran contends that his service-connected PTSD is more 
severely disabling than the rating assigned following the 
initial grant of service connection indicates.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  The Board attempts to determine the extent to 
which the veteran's disability adversely affects his ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States 
Court of Appeals for Veterans Claims (Court) has made a 
distinction, however, between a veteran's dissatisfaction 
with the initial rating assigned following a grant of service 
connection, and a claim for an increased rating of a service-
connected condition.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999). 

The veteran's service-connected PTSD is presently assigned a 
10 percent evaluation, effective August 17, 1998, under the 
provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.  It 
should be pointed out that PTSD is the only psychiatric 
disability for which service connection is in effect; and 
that non-service-connected psychiatric disabilities may not 
be considered for rating purposes, to the extent these may 
reasonably be disassociated from the service-connected 
disability.  

The general rating formula for mental disorders set out in 38 
C.F.R. § 4.130 states: 

A 10 percent rating requires occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuos medication.  A 30 percent rating 
requires occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is warranted when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood, due to such symptoms as: Suicidal ideations; 
obsessional rituals that interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is warranted where there 
is total occupational and social impairment, due to such 
symptoms as: Gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting oneself 
or others; intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. Part 4, Diagnostic Code 9411 (effective November 7, 
1996).

On VA psychiatric examination in November 1999, the veteran 
reported symptoms of irritability, poor sleep, and bad 
dreams.  He complained of irritability that started upon 
return from service in Vietnam and became worse following 
open heart surgery in 1997.  He indicated that he would 
become easily frustrated with the incompetence of others.  He 
complained of difficulty falling asleep as the result of 
thoughts of Vietnam, and indicated that he suffered from 
frequent nightmares about Vietnam.  He indicated that he 
developed heart problems in 1989, and that since that time, 
he had had three angioplasties and a five-vessel open heart 
bypass surgery.  He reportedly had worked after discharge as 
a civilian in the Navy from 1985 to 1988 and as a security 
officer for a private company from 1990 to 1997; and was 
medically disabled from employment after coronary bypass 
surgery in 1997.  The veteran reported intrusive and 
distressing recollections of traumatic events on a daily 
basis.  He denied having any particular dream that recurs.  
However, he did admit to having goose bumps and chills when a 
helicopter would fly overhead or when a vehicle backfired on 
the road or other experiences that he called "scary."  On 
specific questioning as to whether he suffered from 
psychological distress from exposure to events that 
symbolized or resembled aspects of the traumatic event, he 
answered, "[n]ot particularly."  He was noted to have 
irritability and anger outbursts.  

That examiner noted no impairment of the veteran's thought 
process or communication.  There were no delusions or 
inappropriate behavior exhibited.  The veteran denied any 
suicidal or homicidal thoughts.  He was able to maintain his 
basic activities of daily living and personal hygiene quite 
adequately.  He was able to recall remote, recent, and 
immediately learned material without any difficulty.  He did 
not exhibit any ritualistic or obsessive behaviors.  The 
veteran was noted to suffer from periods of depression, but 
he attributed the depression to being unable to work.  He was 
not currently experiencing any sleep problems, which the 
veteran attributed to prescribed medications for unrelated 
medical problems.  Further, he had no feelings of detachment 
or estrangement from others and his affective feelings were 
not restricted.  There was no unusual physiological 
reactivity on any exposure to events that resembled the 
traumas.  

That examiner opined that, although the veteran's symptoms 
had initiated subsequent to leaving Vietnam, this fact had 
not precluded him from volunteering back to the Navy or doing 
other jobs until 1997 when his impaired heart condition 
prevented him from further employment.  Nevertheless, the 
examiner noted that flare-ups of symptoms were possible as a 
result of an increase in other life stressors, such as 
unemployment.  Based upon such, the veteran was diagnosed 
with "probable" mild post traumatic stress disorder, but in 
need of confirmation by psychological testing.  Another 
psychiatric disorder was impulse control disorder and an AXIS 
II diagnosis was deferred.  A GAF score of 50 was assigned.  
Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); See also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994).  A GAF of 41 to 50 is defined as serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

VA psychological testing in February 2000 included the 
Minnesota Multiphasic Personality II (MMPI-II) and Traumatic 
Symptoms Inventory (TSI).  Following two hours of testing, it 
was the examiner's opinion that the veteran had a significant 
AXIS II characterological component.  He was noted to have a 
tendency towards exaggerating his symptoms either consciously 
or subconsciously because of the financial constraints that 
he had been under since unemployment due to his disabling 
heart condition.  The veteran was noted to have had several 
traumatic experiences while serving in Vietnam but had been 
able to keep occupied and busy, probably suppressing any PTSD 
symptoms until 1997 when his heart condition caused 
significant stress in his life.  The examiner noted, however, 
that the characterological problems and the exaggerations of 
symptoms did not preclude the presence of a mild degree of 
PTSD arising from his experiences in Vietnam.  He was 
diagnosed with mild PTSD.  Other psychiatric disorders 
included impulse control disorder and personality disorder.  
A GAF score of 50 was assigned.  

As noted, by a July 2000 rating decision, service connection 
was granted and a 10 percent evaluation was assigned for 
PTSD.

On VA examination by a psychiatrist and psychologist in March 
2001, it was noted that there were no psychological factors 
that impaired the veteran's employability either at the time 
of examination or at the cessation of employment several 
years earlier following his heart attack.  It was the 
examiners' further opinion that psychological testing gave no 
support for a diagnosis of PTSD and that it was much more 
likely that the veteran has a personality disorder.  The 
diagnoses included "alleged PTSD, unsupported by 
psychological testing."  Other psychiatric disorders 
included impulse control disorder and personality disorder.  
A GAF score of approximately 49 was assigned.  

It is reiterated that under Diagnostic Code 9411, a 10 
percent evaluation is appropriate for mild or transient 
symptoms of PTSD which cause some occupational and social 
impairment.  Symptoms reported by the veteran in November 
1999 included irritability, poor sleep and bad dreams.  
Following mental status examination, the diagnosis was 
impulse control disorder and probable mild PTSD.  Objective 
psychologic test results indicated that the veteran was 
exaggerating his symptoms and a significant AXIS II 
characterological component, unrelated to PTSD, was noted; 
and the examiner's opinion was mild PTSD.   

On March 2001 VA psychologic/psychiatric examination, the 
examiners noted that there was an indication that the veteran 
was attempting to make himself appear more pathological than 
he actually was and that psychological test results provided 
no support for a diagnosis of PTSD.  On that examination, the 
veteran reported having sleep difficulty, nightmares, and 
occasional depressed mood.  However, he attributed it to the 
loss of employment.  There was no anxiety, suspiciousness, 
memory loss, feelings of detachment/estrangement from others, 
or restricted affect clinically noted; and it was noted that 
there was no evidence that the veteran's psychological 
symptoms had any effect on his employment or employability.  

As such, the Board finds that the evidence clearly shows that 
the veteran's PTSD symptoms are no greater than mild.  
Although his GAF scores suggest that his psychological, 
social, and occupational functioning is more seriously 
impaired, non-service-connected psychiatric and physicial 
conditions have been diagnosed and it is clear, based upon 
the actual clinical discussion in the examinations reports, 
that the medical examiners themselves have attributed a large 
part of the psychological, social, and occupational 
dysfunction to conditions for which service connection is not 
in effect rather than the service-connected PTSD, which has 
been medically described as only mild.  In evaluating the 
veteran's service-connected PTSD, the Board has considered 
whether the veteran is entitled to a "staged" rating.  
However, based on review of the entire evidentiary record, 
the Board finds that at no time has the evidence been in 
equipoise as to warrant a 30 percent rating or greater for 
the service-connected PTSD under the aforestated criteria.  
An extraschedular evaluation is not warranted, since the 
evidence does not show that the service-connected PTSD 
presents such an unusual or exceptional disability picture 
with marked interference with employment or frequent periods 
of hospitalization as to render the regular schedular 
standards impractical.  38 C.F.R. § 3.321(b)(1).  As such, 
the Board finds that the preponderance of the evidence is 
against an initial rating in excess of 10 percent for the 
service-connected PTSD.  




Service Connection for a Skin Condition

The veteran claims entitlement to service connection for a 
skin condition secondary to herbicide exposure in Vietnam.  
Examination at entry into service was negative for any 
pertinent skin diseases or abnormalities.  The service 
medical records reveal that in October 1969, the veteran 
sought treatment for a sebaceous cyst on the right shoulder.  
The sebaceous cyst was noted to be 1 1/2 centimeters, slightly 
tender, and fixed to the dermis.  Service medical records 
during the remainder of service, including an October 1975 
service discharge examination, do not reveal any treatment 
for a cyst or any complaints, findings, or diagnoses 
pertaining to a chronic skin disease/abnormality.

On October 1999 VA dermatologic examination, the veteran 
indicated that in Vietnam, he acted as a radio operator and 
worked in administration; that the areas he was stationed at 
were defoliated, and that occasionally he would notice an 
oily substance deposited on the skin, which he assumed to be 
Agent Orange.  He was not involved in Agent Orange handling 
or transport.  He reported that his skin problems began in 
the 1970's when he first began to develop "tags" along the 
axillae and flanks.  He also noticed brown discoloration 
resembling moles, developing in a similar distribution.  He 
occasionally developed new, similar lesions.  He denied any 
symptoms associated with these.  A history of basal cell 
carcinoma on the right forearm and cysts on the scalp and 
left ear in the 1980's was noted.  Clinically, there was a 2-
to 3-centimeter, mobile, soft nodule on the occiput and a 1-
centimeter, similar lesion on the left mastoid.  Scattered 
about the trunk and shoulders were numerous, slightly 
verrucous, pigmented papules.  A somewhat mamillated, 
pedunculated papule was on the right lower eyelid.  Diagnoses 
were folliculitis, seborrheic keratoses, and fibroepithelial 
polyps (skin tags).  Significantly, it was the examiner's 
opinion that "[n]one of these diagnoses are a result of 
exposure to Agent Orange or a result of service in Vietnam."  

In August 2000, another VA examiner reviewed the veteran's 
claims file and said October 1999 VA dermatologic examination 
report.  That physician opined that the October 1999 
examination was a thorough examination and that the diagnoses 
and conclusions were reasonable.  That physician opined that 
the veteran "has folliculitis (not acne) which is most 
likely due to pityrosporum, a yeast commonly found on the 
head, neck, and trunk.  This is a very common problem.  He 
was also noted to have seborrheic keratoses and skin tags 
which are also very common.  None of these problems can be 
related to Agent Orange or service in Vietnam because they 
occur so commonly in both sexes in individuals who have never 
been in the military or exposed to any hydrocarbons."  

Where a veteran had active wartime service for ninety days or 
more and active service in Vietnam between January 9, 1962 
and May 7, 1975, specified diseases resulting from exposure 
to an herbicide agent, including Agent Orange, that have 
become manifest to a degree of 10 percent or more in the 
manner prescribed by law will be considered to have been 
incurred in service, even absent a service record or other 
evidence to that effect, unless there is affirmative evidence 
to the contrary (including a showing of an intercurrent cause 
for the disease).  See 38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307, 3.309.  Pertinent skin diseases listed in 38 C.F.R. 
§ 3.309(e) include chloracne or other acneform disease 
consistent with chloracne.  Exposure to an herbicide agent 
will be presumed in the case of a veteran with an enumerated 
§ 3.309 disease, unless there is affirmative evidence that 
in-service exposure did not occur.  38 C.F.R. § 
3.307(a)(6)(iii).

In addition to presumptive service connection, direct service 
connection may be warranted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  With chronic diseases 
that are shown as such in service so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, will be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).  If a 
disability is not shown to be chronic during service or an 
applicable post-service presumptive period, service 
connection may nevertheless be granted where a disorder has 
been observed in service or an applicable post-service 
presumptive period and the symptomatology associated with 
that disorder is manifested with continuity post-service.  
Id.  Service connection may also be granted for a disease 
diagnosed after discharge from service where all the evidence 
establishes that the disease was incurred in service.   38 
C.F.R. § 3.303(d) (2000).

In the present case, the veteran's service medical records 
indicate treatment in October 1969 for a sebaceous cyst on 
the right shoulder.  However, the service medical records 
during the remainder of service, including an October 1975 
service discharge examination, did not reveal any treatment 
for a cyst or any complaints, findings, or diagnoses 
pertaining to a chronic skin disease/abnormality.  Therefore, 
the evidence indicates that the in-service cyst was acute and 
transitory and resolved in service without residual 
disability.  Further, there is no competent post-service 
evidence indicating that he has any chronic sebaceous cyst 
disability.  The overwhelmingly negative evidence includes 
the VA physicians' October 1999 and August 2000 opinions that 
the veteran's current skin conditions were not related to 
service, including any Agent Orange exposure.  Further, the 
veteran's currently diagnosed folliculitis, seborrheic 
keratoses, and fibroepithelial polyps (skin tags) are not 
diseases associated with exposure to certain herbicide 
agents, such as Agent Orange.  See 38 C.F.R. § 3.309(e).  

Accordingly, the Board concludes that the veteran's current 
skin conditions, diagnosed as folliculitis, seborrheic 
keratoses, and fibroepithelial polyps (skin tags) are not 
related to the acute and transitory, in-service sebaceous 
cyst or otherwise related to service, either on a direct-
incurrence or presumptive service connection basis.  

Finally, in reaching its decision in this case on the 
appellate issues, the Board has considered the applicability 
of the doctrine of reasonable doubt.  However, since the 
preponderance of the evidence is against the appellant's 
claims, for the aforestated reasons, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 




ORDER

A disability rating in excess of 10 percent for PTSD at any 
time since August 14, 1998; an effective date earlier than 
August 14, 1998 for a grant of service connection for PTSD; 
and service connection for a skin condition, including due to 
Agent Orange exposure, are denied.  The appeal is denied in 
its entirety.  




		
	R.P. HARRIS
	Acting Member, Board of Veterans' Appeals



 

